      Case 4:20-cv-01060-O Document 1 Filed 09/24/20               Page 1 of 17 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

 ROLEX WATCH U.S.A., INC.,                         §
                                                   §
         Plaintiff,                                §
                                                   §
 V.                                                §                    CASE NO. 4:20-cv-01060
                                                   §
 BECKERTIME, LLC and MATTHEW                       §
 BECKER,                                           §
                                                   §
         Defendants.                               §

     COMPLAINT FOR FEDERAL TRADEMARK COUNTERFEITING; FEDERAL
  TRADEMARK INFRINGEMENT; FEDERAL FALSE DESIGNATION OF ORIGIN,
          FALSE DESCRIPTION, AND UNFAIR COMPETITION

        Plaintiff Rolex Watch U.S.A., Inc. (“Rolex” or “Plaintiff”), for its complaint against

defendants BeckerTime, LLC and Matthew Becker (hereinafter collectively the “Defendants”),

hereby alleges as follows:

                                STATEMENT OF THE CASE

        1.     This is an action by Rolex against Defendants for injunctive relief, profits, trebled

and/or statutory damages, pre-judgment interest, attorneys’ fees and costs under the Lanham Act

based on Defendants’ counterfeit and infringing use of Rolex’s trademarks in connection with the

advertising, promotion, service and sale of watches and watch parts that are not authorized or

sponsored by Rolex and that are not genuine products of Rolex.

                      SUBJECT MATTER JURISDICTION AND VENUE

        2.     This Court has subject matter jurisdiction over the claims asserted in this action

under 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338(a) and (b).




                                               -1-
     Case 4:20-cv-01060-O Document 1 Filed 09/24/20                Page 2 of 17 PageID 2



         3.    Defendants are subject to the Court’s jurisdiction because they reside and/or do

business in this Judicial District and have committed the acts complained of herein in this Judicial

District.

         4.    Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b).

                        PARTIES AND PERSONAL JURISDICTION

         5.     Rolex is a corporation duly organized and existing under the laws of the State of

New York, having an office and principal place of business at 665 Fifth Avenue, New York, NY

10022.

         6.    Upon information and belief, defendant BeckerTime LLC (“BeckerTime”) is a

limited liability company formed under the laws of the State of Texas and is registered to do

business in the State of Texas.

         7.    Upon information and belief, BeckerTime has a place of business at 4700 Keller

Hicks Road, Suite A, Fort Worth, Texas 76244 and/or 1540 Keller Pkwy, Unit 222, Keller, Texas

76248 (a UPS location) and has a service of process address of 1540 Keller Pkwy, Unit 222, Keller,

Texas 76248 and has committed the tortious acts complained of within this Judicial District.

         8.    Upon information and belief, defendant BeckerTime was previously known as

and/or doing business as Becker Time Pre Owned Rolex Watches operating from and conducting

business at 1540 Keller Pkwy, Unit 222, Keller, Texas 76248 (a UPS location) and had committed

the tortious acts complained of within this Judicial District. Upon information and belief,

BeckerTime is no longer known as or doing business as Becker Time Pre Owned Rolex Watches

and Becker Time Pre Owned Rolex Watches is not currently licensed or authorized to conduct

business in Texas or in any other state.




                                               -2-
     Case 4:20-cv-01060-O Document 1 Filed 09/24/20                 Page 3 of 17 PageID 3



        9.      Upon information and belief, defendant Matthew Becker is an individual with a

principal place of business at 4700 Keller Hicks Road, Suite A, Fort Worth, Texas 76244 and/or

1540 Keller Pkwy, Unit 222, Keller, Texas 76248 and is an owner, manager, member, operator

and controlling force of defendant BeckerTime and has committed the tortious acts complained of

within this Judicial District.

                     FACTS COMMON TO ALL CLAIMS FOR RELIEF

                                  Rolex’s Famous Trademarks

        10.     Rolex is the exclusive United States distributor and warrantor of Rolex watches, all

of which bear one or more of the Rolex Registered Trademarks, as defined infra.

        11.     Rolex watches, watch bracelets and related products are of exceptionally high

quality and are identified by the trade name and trademark ROLEX.

        12.     Rolex is responsible for promoting, marketing and selling in interstate commerce

throughout the United States high quality Rolex watches, watch bracelets, and related products

(hereinafter referred to as “Rolex Watches”).

        13.     Rolex is responsible for maintaining control over the quality of Rolex Watches and

watch related services in this country.

        14.     Rolex has developed an outstanding reputation because of the uniform high quality

of Rolex Watches.

        15.     Rolex is the owner of the following trademarks and trademark registrations issued

by the U.S. Patent and Trademark Office:

 Trademark                   Reg. No.       Reg. Date      Goods
 ROLEX                       0,101,819      1/12/1915      Watches, clocks, parts of watches and
                                                           clocks, and their cases.
 OYSTER                      0,239,383       3/6/1928      Watches, movements, cases, dials, and
                                                           other parts of watches.




                                                -3-
    Case 4:20-cv-01060-O Document 1 Filed 09/24/20                 Page 4 of 17 PageID 4



 Trademark                  Reg. No.        Reg. Date      Goods
 PRESIDENT                  0,520,309       1/24/1950      Wristbands and bracelets for watches
                                                           made wholly or in part or plated with
                                                           precious metals, sold separately from
                                                           watches.
                            0,657,756          1/28/1958   Timepieces of all kinds and parts
 (Crown Design)                                            thereof.
 DATEJUST                   0,674,177       2/17/1959      Timepieces and parts thereof.
 GMT-MASTER                 0,683,249       8/11/1959      Watches.
 COSMOGRAPH                  0,733,081      6/19/1962      Watches and chronometers.
 SEA-DWELLER                 0,860,527     11/19/1968      Watches, clocks and parts thereof.
 MILGAUSS                    0,875,616      8/26/1969      Watches [and clocks,] and parts thereof.
 OYSTER                      1,105,602     11/7/1978       Watches and parts thereof.
 PERPETUAL
 YACHT-MASTER                1,749,374      1/26/1993      Watches.
 SUBMARINER                  1,782,604      7/20/1993      Watches.
 ROLEX DAYTONA               1,960,768       3/5/1996      Watches.
 DAYTONA                     2,331,145      3/21/2000      Watches.
 EXPLORER II                 2,445,357      4/24/2001      Watches.
 EXPLORER                    2,518,894     12/18/2001      Watches.
 AIR-KING                    2,953,542      5/17/2005      Watches and parts thereof.
 GMT-MASTER II               2,985,308      8/16/2005      Watches and parts thereof.

Correct and true copies of these federal trademark registrations (hereinafter collectively referred

to as the “Rolex Registered Trademarks”) are attached as Exhibit 1, which is incorporated herein

by reference.

       16.      The Rolex Registered Trademarks are in full force and effect and have become

incontestable pursuant to 15 U.S.C. § 1065.

       17.      The Rolex Registered Trademarks are distinctive and are used to identify high

quality products originating with Rolex.

       18.      The Rolex Registered Trademarks are arbitrary and fanciful and are entitled to the

highest level of protection afforded by law.




                                                 -4-
    Case 4:20-cv-01060-O Document 1 Filed 09/24/20                 Page 5 of 17 PageID 5



       19.     Rolex and its predecessors have used the ROLEX trademark for nearly a century

on and in connection with Rolex Watches and related products. As such, the ROLEX trademark

is one of the most famous marks in the world.

       20.     Rolex and/or its predecessors have used the Rolex Registered Trademarks for many

years on and in connection with Rolex Watches well prior to the activities of the Defendants

complained of herein.

      21.     All Rolex Watches are identified by Rolex’s registered ROLEX and/or        (hereafter

“CROWN DESIGN”) trademarks and one or more of, but not limited to, the following registered

trademarks owned by Rolex: OYSTER, OYSTER PERPETUAL, PRESIDENT, DATEJUST,

COSMOGRAPH, GMT-MASTER, YACHT-MASTER, SUBMARINER, and DAYTONA (see

Exhibit 1).

      22.     The general and necessary components of Rolex Watches include at least: the watch

movement, the watch case, the dial, the bezel, the crystal, the hands, and the watch bracelet

(sometimes also called the watch band).

      23.     Each Rolex Watch case bears a unique serial number. Through that serial number

Rolex is able to identify the original manufacture date and model of the Rolex Watch.

       24.     New Rolex Watches are sold through Official Rolex Jewelers and are accompanied

by a five (5) year warranty.

       25.     Rolex also issues a two (2) year service warranty for Rolex Watches it services.

       26.     Rolex pressure tests each Rolex Watch it sells and services to ensure that all Rolex

Watches are pressure proof.

       27.     Rolex Watches that have been altered by the substitution or modification of parts

not provided or authorized by Rolex renders the Rolex warranty null and void because Rolex can




                                                -5-
    Case 4:20-cv-01060-O Document 1 Filed 09/24/20               Page 6 of 17 PageID 6



no longer assure the quality or performance of such watches. Similarly, Rolex can no longer

service altered watches because it cannot guarantee the quality or performance of such watches.

       28.    Rolex Watches are known to retain and/or increase in value, and the purchase of a

pre-owned/vintage Rolex Watch is highly regarded in the watch industry as a smart and reliable

investment.

                               DEFENDANTS’ ACTIVITIES

       29.    Defendants’ activities, complained of herein, began long after Rolex’s adoption,

use and registration of the Rolex Registered Trademarks on and in connection with its Rolex

Watches.

       30.    Defendants operate, own, and/or use the website http://www.beckertime.com

(“Defendants’ Website”) to advertise, promote and offer for sale merchandise bearing infringing

and counterfeit copies of the Rolex Registered Trademarks.         Attached as Exhibit 2 are

representative screenshots of the Defendants’ Website taken on July 30, 2020.

       31.    Defendants operate, own, and/or use the website www.instagram.com/beckertime/

(“Defendants’ Instagram Page”) to advertise, promote and offer for sale merchandise bearing

infringing and counterfeit copies of the Rolex Registered Trademarks. Attached as Exhibit 3 are

representative screenshots of the Defendants’ Instagram Page taken on August 6, 2020.

       32.    Defendants operate, own, and/or use the website www.facebook.com/Beckertime/

(“Defendants’ Facebook Page”) to advertise, promote and offer for sale merchandise bearing

infringing and counterfeit copies of the Rolex Registered Trademarks. Attached as Exhibit 4 are

representative screenshots of the Defendants’ Facebook Page taken on August 10, 2020.

       33.    Defendants operate, own, and/or use the website www.ebay.com/usr/beckertime

(“Defendants’ eBay Page”) to advertise, promote and offer for sale merchandise bearing infringing




                                              -6-
    Case 4:20-cv-01060-O Document 1 Filed 09/24/20                Page 7 of 17 PageID 7



and counterfeit copies of the Rolex Registered Trademarks.          Attached as Exhibit 5 are

representative screenshots of the Defendants’ eBay Page taken on July 28, 2020.

       34.    Defendants advertise that they are and/or employ “Rolex Experts” knowledgeable

about the qualities of genuine and non-genuine Rolex watches.

       35.    On or about June 16, 2020, Rolex’s investigator purchased what was described on

Defendants’ Website as a “Ladies Rolex Two-Tone Datejust Silver Diamond Ruby” watch for

$4,114.98 (hereafter “Counterfeit Watch One”). Attached as Exhibit 6, which is incorporated

herein by reference, are photographs of Counterfeit Watch One.

       36.    Rolex examined Counterfeit Watch One and determined that it was originally sold

by Rolex between 1970 and the early 1980’s as a Lady Date Rolesor Steel watch. The alterations

to the original watch and the working condition of Counterfeit Watch One include the following:

              a. The dial has been refinished by stripping the original dial surface, removing all

                  trademarks and hour marks, painting it silver, printing the trademarks ROLEX

                  and OYSTER PERPETUAL and reattaching the CROWN DESIGN trademark,

                  and drilling holes for 8 diamond and two ruby hour markers;

              b. The words “Superlative Chronometer Officially Certified” were added to the

                  dial;

              c. The trademark DATEJUST was added in place of the word DATE on the dial;

              d. The calendar wheel was not functioning;

              e. The crystal which covers the dial is not the genuine product of Rolex and the

                  magnifier which covers the date causes the numbers to be distorted;

              f. The bezel is not the genuine product of Rolex; and,




                                              -7-
    Case 4:20-cv-01060-O Document 1 Filed 09/24/20                 Page 8 of 17 PageID 8



               g.   The case has been altered near the winding crown tube so that the case is no

                    longer pressure proof.

         37.   The print on the dial of Counterfeit Watch One, including the Rolex Registered

Trademarks and text, was poorly applied so that when a Rolex technician carefully removed the

dial from the watch movement, the trademarks and text began to peel leaving the writing on the

dial compromised and chipped.

         38.   The watch movement associated with Counterfeit Watch One does not meet the

technical standards of a “Superlative Chronometer” nor was the watch “Officially Certified” by

Rolex.

         39.   The Rolex Registered Trademarks are the only source identifiers visible on

Counterfeit Watch One.

         40.   On July 24, 2020, Rolex’s investigator purchased what was described on

Defendants’ Website as a “Ladies Rolex Stainless Steel Datejust Silver Diamond” for $3,464.98

(hereinafter “Counterfeit Watch Two”). Attached as Exhibit 7, which is incorporated herein by

reference, are photographs of Counterfeit Watch Two.

         41.   Rolex examined Counterfeit Watch Two and determined that it was originally sold

by Rolex in 1975 as a Rolex Stainless Steel Lady Date Model. The alterations to the original watch

and the working condition of Counterfeit Watch Two include the following:

               a. The dial has been refinished by stripping the original dial surface, removing all

                    trademarks and hour marks, painting it silver, printing the trademarks ROLEX

                    and OYSTER PERPETUAL and reattaching the CROWN DESIGN trademark,

                    and drilling holes for 10 diamond hour markers;

               b. The trademark DATEJUST was added in place of the word DATE on the dial;




                                               -8-
    Case 4:20-cv-01060-O Document 1 Filed 09/24/20                  Page 9 of 17 PageID 9



               c. The words “Superlative Chronometer Officially Certified” were added to the

                   dial; and,

               d. The bezel is not the genuine product of Rolex and is the incorrect size for the

                   watch which caused stress fractures in the crystal; therefore the watch is no

                   longer pressure or water proof and this will ultimately adversely affect the dial

                   and movement of the watch.

         42.   The watch movement associated with Counterfeit Watch Two does not meet the

technical standards of a “Superlative Chronometer” nor was the watch “Officially Certified” by

Rolex.

         43.   The Rolex Registered Trademarks are the only source identifiers visible on

Counterfeit Watch Two.

         44.   Defendants’ Counterfeit Watch One and Counterfeit Watch Two no longer perform

or function to the same quality standards as unaltered pre-owned Rolex Watches.

         45.   Defendants are not now, nor have they ever been, associated, affiliated, or connected

with, or licensed, endorsed or sanctioned by Rolex.

         46.   Defendants’ statements on their Website and eBay Page that Defendants are a

“Certified Preowned Watch Dealer” with a “Rolex Certified Master Watchmaker” are false and

likely to cause consumer confusion as to whether Rolex has approved or consented to the watches

Defendants sell.

         47.   Defendants’ Website, Instagram Page, eBay Page and Facebook Page falsely

advertise and offer for sale Rolex Watches in a manner calculated to mislead consumers.




                                                -9-
   Case 4:20-cv-01060-O Document 1 Filed 09/24/20                  Page 10 of 17 PageID 10



         48.   Defendants’ acts as aforesaid are deliberately calculated to confuse and deceive the

public and are performed with full knowledge of Rolex’s rights. Said acts constitute willful and

deliberate infringement of Rolex’s rights in the Rolex Registered Trademarks.

         49.   Rolex is not able to monitor, enforce or maintain its quality control standards on the

altered/counterfeit Rolex products Defendants assemble, offer for sale and sell.

         50.   Defendants’ use of the Rolex Registered Trademarks in the manner described above

tends to and does create the erroneous impression that Defendants’ products and services emanate

or originate from Rolex, and/or that said products and services are authorized, sponsored, or

approved by Rolex, even though they are not. This confusion causes irreparable harm to Rolex

and the Rolex Registered Trademarks.

         51.   Defendants have been unjustly enriched by illegally using and misappropriating

Rolex’s intellectual property for their own financial gain. Furthermore, Defendants have unfairly

benefited and profited from Rolex’s outstanding reputation for high quality products and its

significant advertising and promotion of Rolex Watches and the Rolex Registered Trademarks.

         52.   Defendants’ acts, as set forth herein, were willful and deliberate. Therefore, this

case constitutes an exceptional case under 15 U.S.C. § 1117(a).

         53.   Rolex has suffered irreparable harm and damages as a result of Defendants’ conduct.

         54.   Upon information and belief, Defendants’ acts will continue unless enjoined by this

Court.

         55.   Rolex has no adequate remedy at law.




                                               - 10 -
   Case 4:20-cv-01060-O Document 1 Filed 09/24/20                   Page 11 of 17 PageID 11



                                   FIRST CAUSE OF ACTION

                           Trademark Counterfeiting, 15 U.S.C. § 1114

        56.     Rolex hereby incorporates by reference all prior allegations set forth in paragraphs

1-55 herein.

        57.     Defendants have used spurious designations that are identical with, or substantially

indistinguishable from, the ROLEX, CROWN DESIGN, DATEJUST and OYSTER

PERPETUAL trademarks, and possibly other Rolex Registered Trademarks, on the counterfeit

watches they sell.

        58.     Defendants have intentionally used these spurious designations, knowing they are

counterfeit, in connection with the advertisement, promotion, offering for sale and sale of

counterfeit watches.

        59.     Defendants’ unauthorized use of the Rolex Registered Trademarks as set forth above

is likely to:

                     a. Cause confusion, mistake and/or deception;

                     b. Cause the public to believe that Defendants’ counterfeit watches are

                        genuine Rolex Watches, or that Defendants’ products are authorized,

                        sponsored or approved by Rolex, when they are not; and

                     c. Result in Defendants unfairly benefiting from Rolex’s advertising and

                        promotion, and profiting from Rolex’s reputation and the Rolex Registered

                        Trademarks, all to the substantial and irreparable injury to the public, Rolex,

                        the Rolex Registered Trademarks, and the substantial goodwill represented

                        thereby.




                                                - 11 -
   Case 4:20-cv-01060-O Document 1 Filed 09/24/20                  Page 12 of 17 PageID 12



       60.     Defendants’ acts as aforesaid constitute willful trademark counterfeiting in violation

of Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       61.     By reason of the foregoing, Defendants are liable to Rolex for: (a) an amount

representing three times Rolex’s damages and/or Defendants’ profits, whichever is greater, or, at

Rolex’s election, statutory damages; and (b) reasonable attorneys’ fees, costs including

investigative fees, and pre-judgment interest pursuant to 15 U.S.C. § 1117.

                                 SECOND CAUSE OF ACTION

                           Trademark Infringement, 15 U.S.C. § 1114

       62.     Rolex hereby incorporates by reference all prior allegations set forth in paragraphs

1-55 herein.

       63.     Defendants use the Rolex Registered Trademarks to advertise and promote their

watches in a manner which is likely to cause consumer confusion and mistake and to deceive

consumers into believing that the Defendants’ products and services are in some way authorized,

sanctioned, or affiliated with Rolex, when they are not.

       64.     Defendants’ activities, complained of herein, constitute use in commerce of copies

or colorable imitations of the Rolex Registered Trademarks in a manner which is likely to cause

confusion and mistake in the minds of the public in violation of 15 U.S.C. § 1114.

       65.     Defendants have engaged in the aforementioned activities with the intent to confuse

and deceive the public into believing that Defendants and the merchandise they sell are in some

way sponsored by, or affiliated or associated with Rolex, when in fact they are not.

       66.     Defendants’ acts as aforesaid constitute willful trademark infringement in violation

of Section 32 of the Lanham Act, 15 U.S.C. § 1114.




                                               - 12 -
   Case 4:20-cv-01060-O Document 1 Filed 09/24/20                 Page 13 of 17 PageID 13



       67.     By reason of the foregoing, Defendants are liable to Rolex for: (a) an amount

representing Rolex’s damages; (b) Defendants’ profits; and (c) reasonable attorneys’ fees, costs

including investigative fees, and pre-judgment interest pursuant to 15 U.S.C. § 1117.

                                 THIRD CAUSE OF ACTION

      False Designation of Origin, False Descriptions and Representations, and Unfair

                                          Competition,

                                       15 U.S.C. § 1125(a)


       68.     Rolex hereby incorporates by reference all prior allegations set forth in paragraphs

1-55 herein.

       69.     Defendants’ acts as aforesaid constitute the use in commerce of false designations

of origin, false descriptions and representations, and unfair competition because such designations,

descriptions and representations tend to falsely designate, describe and/or represent Defendants’

counterfeit and altered watches as those of Rolex in violation of Section 43(a) of the Lanham Act,

15 U.S.C. § 1125(a).

       70.     By reason of the foregoing, Defendants are liable to Rolex for: (a) an amount

representing Rolex’s damages; (b) Defendants’ profits; and (c) reasonable attorneys’ fees, costs

including investigative fees, and pre-judgment interest pursuant to 15 U.S.C. § 1117.

                                    PRAYER FOR RELIEF

       WHEREFORE, Rolex respectfully requests a judgment in favor of Rolex providing the

following relief:

        I.     That the Court enter an injunction ordering that Defendants, their agents, servants,

employees, and all other persons in privity or acting in concert with them, be enjoined and

restrained from:



                                               - 13 -
   Case 4:20-cv-01060-O Document 1 Filed 09/24/20               Page 14 of 17 PageID 14



             a.   Using any reproduction, counterfeit, copy or colorable imitation of the Rolex

                  Registered Trademarks to identify any goods or the rendering of any services

                  not authorized by Rolex;

             b.   Engaging in any course of conduct likely to cause confusion, deception or

                  mistake, or injure Rolex’s business reputation or dilute the distinctive quality

                  of the Rolex Registered Trademarks;

             c.   Using a false description or representation including words or other symbols

                  tending to falsely describe or represent Defendants’ unauthorized goods or

                  services as being those of Rolex or sponsored by or associated with Rolex and

                  from offering such goods in commerce; and,

             d.   Using or continuing to use the Rolex Registered Trademarks or trade names in

                  any variation thereof on the Internet (either in the text of a website, or as a

                  keyword, search word, metatag, or any part of the description of the site) in

                  connection with any goods or services not authorized by Rolex.

       II.    That Defendants, within ten (10) days of judgment, take all steps necessary to

remove from their Website, Instagram Page, Facebook Page, eBay Page or any other website or

social media site containing content posted by Defendants, whether or not owned or operated by

Defendants, all text offering for sale counterfeit or infringing Rolex products and all Rolex

Registered Trademarks or copies or colorable imitations thereof used to identify altered Rolex

products.

      III.    That Defendants, within thirty (30) days of judgment, file and serve upon Rolex a

sworn statement setting forth in detail the manner and form in which they have complied with this

injunction pursuant to 15 U.S.C. § 1116(a).




                                              - 14 -
   Case 4:20-cv-01060-O Document 1 Filed 09/24/20                  Page 15 of 17 PageID 15



      IV.        That Defendants be required to account to Rolex for all profits resulting from

Defendants’ sale of counterfeit or infringing Rolex products and that the award to Rolex be trebled

as provided for under 15 U.S.C. § 1117; alternatively, that Rolex be awarded statutory damages

under 15 U.S.C. § 1117(c) of up to $2,000,000 for each mark Defendants have counterfeited.

       V.        That Rolex recover from Defendants the costs and disbursements of this action in

addition to reasonable attorney and investigator fees and pre-judgment interest pursuant to 15

U.S.C. § 1117.

      VI.        That Defendants be required to deliver up for destruction to Rolex all material

bearing the Rolex Registered Trademarks in association with unauthorized goods pursuant to 15

U.S.C. § 1118.

     VII.        That Rolex be awarded punitive damages for Defendants’ willful and malicious

acts of counterfeiting, infringement, false designations of origin, false descriptions and

representations, and unfair competition to deter future unlawful activities as complained of herein.

    VIII.        That this Court retain jurisdiction of this action for the purpose of enabling Rolex

to apply to the Court at any time for such further orders and interpretation or enforcement of any

Order entered in this action, for the modification of any such Order, for the enforcement or

compliance therewith and for the punishment of any violations thereof.

      IX.        That pursuant to 11 U.S.C. § 523(a)(6), Defendants be prohibited from a discharge

under 11 U.S.C. § 777 for malicious, willful and fraudulent injury to Rolex.

       X.        That Rolex be awarded such other and further relief as the Court may deem just and

proper.




                                                - 15 -
Case 4:20-cv-01060-O Document 1 Filed 09/24/20        Page 16 of 17 PageID 16



                                Respectfully submitted,

                                THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                By:       /s/ James Sowder
                                           James Sowder
                                           State Bar No. 18863900
                                           Farsheed Fozouni
                                           State Bar No. 24097705

                                Plaza of the Americas
                                700 North Pearl Street, 25th Floor
                                Dallas, Texas 75201-2832
                                Telephone:     (214) 871-8200
                                Facsimile:     (214) 871-8209
                                Email:         jsowder@thompsoncoe.com
                                               ffozouni@thompsoncoe.com

                                GIBNEY ANTHONY & FLAHERTY, LLP

                                Brian W. Brokate (pro hac vice application to be
                                filed or pending)
                                Beth M. Frenchman (pro hac vice application to be
                                filed or pending)
                                Maja Szumarska (pro hac vice application to be
                                filed or pending)

                                665 Fifth Avenue
                                New York, NY 10022
                                Telephone:    (212) 688-5151
                                Facsimile:    (212) 688-8315
                                Email:        bwbrokate@gibney.com
                                              bfrenchman@gibney.com
                                              mszumarska@gibney.com

                                KNOBBE, MARTENS, OLSON & BEAR, LLP

                                Craig S. Summers (pro hac vice application to be
                                filed or pending)
                                Matthew S. Bellinger (pro hac vice application to
                                be filed or pending)

                                2040 Main Street, 14th Floor
                                Irvine, CA 92614
                                Telephone:    (949) 760-0404
                                Facsimile:    (949) 760-9502



                                 - 16 -
Case 4:20-cv-01060-O Document 1 Filed 09/24/20   Page 17 of 17 PageID 17



                                Email:       craig.summers@knobbe.com
                                             matt.bellinger@knobbe.com

                                Attorneys for Plaintiff
                                Rolex Watch U.S.A., Inc.




                                 - 17 -
